10/06/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs September 28, 2021

                JABARI REYNOLDS v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Knox County
                     No. 113710     Steven Wayne Sword, Judge
                      ___________________________________

                             No. E2020-01599-CCA-R3-PC
                        ___________________________________



Jabari Reynolds, Petitioner, was convicted of one count of first degree premeditated murder
and was sentenced to life imprisonment. This court affirmed his conviction on direct
appeal. State v. Jabari Reynolds, No. E2015-00499-CCA-R3-CD, 2017 WL 936521
(Tenn. Crim. App. Mar. 9, 2017), perm. app. denied (Tenn. Aug. 16, 2017). Petitioner
filed a post-conviction petition alleging that trial counsel was ineffective for failing to focus
solely on a theory of voluntary manslaughter. The post-conviction court denied his
petition, and Petitioner now appeals. Following a thorough review, we affirm the judgment
of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

Liddell Kirk, Knoxville, Tennessee, for appellant, Jabari Reynolds.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; Charme P. Allen, District Attorney General; and Ta Kisha M.
Fitzgerald, Assistant District Attorney General, for the appellee, State of Tennessee.
                                        OPINION

                            Factual and Procedural History

                                       Direct Appeal

       We summarize the facts from the opinion in the direct appeal as follows:

       Petitioner was convicted for the shooting death of the victim, Desean Lowe,
following an allegation by Petitioner’s girlfriend, Briasha Williams, that the victim had
raped her. Jabari Reynolds, 2017 WL 936521, at *1.

       Waynisha Hamilton lived with the victim in a one-bedroom apartment at the Arbor
Place Apartments. After meeting Petitioner in March 2013, Ms. Hamilton allowed
Petitioner to stay in her living room in early July. Ms. Hamilton and the victim slept in the
bedroom. On the afternoon of July 3, Ms. Hamilton, the victim, and Petitioner were in the
living room smoking marijuana when Petitioner received a call from Ms. Williams. Ms.
Hamilton could hear both sides of the conversation. Ms. Williams told Petitioner that the
victim had raped her. While Petitioner was still conversing with Ms. Williams, the victim
told Petitioner that he had not raped Ms. Williams. Id.

        The victim went to the bedroom. A short time later, Petitioner followed Ms.
Hamilton to her bedroom, pulled out a gun, and began firing at the victim. The first shot
hit the window, but the next shots hit the victim. Ms. Hamilton ran into the bathroom and
locked the door. When she was certain that Petitioner was gone, she went back into the
bedroom. She saw the victim lying on his stomach on the side of her bed. Ms. Hamilton
said that she ran to a neighbor’s apartment and asked for help and then returned to her
apartment and called 911. Id.

       On cross-examination, Ms. Hamilton said that she also overheard Petitioner’s
telephone conversation with Donna Locklin, Ms. Williams’s mother, in which Ms. Locklin
told Petitioner that Ms. Williams had said previously that she had been raped by someone
named “Sean.” Ms. Hamilton said that the victim and Petitioner did not fight prior to the
shooting. Id. at *2.

       Knoxville Police Officer (“KPD”) James Lockmiller testified that on the night of
July 3, 2013, he and Sergeant Jonathan Chadwell were working as security officers at
Arbor Place Apartments and responded to a report of shots fired. Inside the apartment, he
discovered a deceased male lying face down on the floor of the back bedroom. Id.



                                             2
       KPD Investigator Colin McLeod responded to the scene and learned from Ms.
Hamilton that the shooter’s name was Jabari and that his girlfriend was Ms. Williams. Ms.
Hamilton was transported to the police department where she identified Petitioner from a
photographic lineup. A BOLO (“be on the lookout”) was issued for Petitioner, stating that
he was wearing a black or dark hoodie and black pants or long shorts. Petitioner was
apprehended in the stairwell at The Vistas Apartments, and a .357 revolver was recovered
from his pocket. Petitioner was transported to police headquarters where he was
questioned by Investigator McLeod. Id. at *4.

        After Investigator McLeod advised Petitioner of his Miranda rights, Petitioner
agreed to talk if he could have a cigarette. Investigator McLeod took Petitioner to the sally
port to smoke and conducted a recorded interview there. A recording of the interview was
played for the jury. Id.

       In the recording, Petitioner told Investigator McLeod that, before the shooting, he
had a “three-way” call with Ms. Williams and her mother. He said his cellular telephone
was “on speaker” and that the victim and Ms. Hamilton could hear the conversation. Ms.
Williams accused the victim of sexually assaulting her several months earlier. Petitioner
said that he and the victim began fighting on the couch in the living room and that the
victim produced a gun. Petitioner knocked the gun from the victim’s hands and shot at
him. Petitioner said that the victim then went to the bedroom to get a gun and that Petitioner
fought the victim, took the gun, and shot at the victim in the bedroom. Id. at *5.

       Teri Arney, a special agent forensic scientist with the Tennessee Bureau of
Investigation’s crime laboratory, testified as an expert in firearms examinations. Agent
Arney found one unfired .38 caliber hollow-point bullet and five fired cartridge casings
were in the revolver. Agent Arney tested all five cartridge casings and one bullet and two
bullet fragments that were retrieved from the victim’s body during the autopsy and
determined that all of the casings and bullets had been fired from Petitioner’s .357 revolver.
Agent Arney examined the clothing that was removed from the victim’s body prior to the
autopsy and found four holes in the back of the shirt but no holes in the front. Id. at *4.

       Lieutenant Steven Patrick with the Knox County Sheriff’s Office testified that he
was responsible for “the records for the jail phone calls.” Lieutenant Patrick said that each
inmate was given a unique identification number that had to be entered when the inmate
made a telephone call. Id. at *5.

       Four calls made by Petitioner from jail were played for the jury. In the second call,
Petitioner spoke with a woman, later identified as Ms. Williams. Ms. Williams said that
Petitioner should have asserted an insanity defense because he was “crazy.” Petitioner

                                              3
laughed and said, “I’m not a girl but I should have killed that b[**]ch, man, I should have
killed that old man, f[**]k that s[**]t.” Ms. Williams responded, “That’s how I know you
crazy. . . . You saying all that on the phone.” Petitioner responded, “They already got me.
. . . What else can they do to me? . . . [T]hey going to throw me in jail?” Id. at *6.

       During the third call, Petitioner told Ms. Williams that the revelation that the victim
was the rapist was “unexpected.” Petitioner said that “Chief Keef” began playing in his
head and that he went up to “that motherf[**]ker and hit his ass with it.” Ms. Williams
asked if Petitioner hit the victim with the gun, and Petitioner explained that “he shot the
victim but did not hit him.” Petitioner said that he shot the victim four times and that the
shots hit the victim in his face, in the back of his head, and in his back. Id.

      In the fourth call, Petitioner said that Ms. Hamilton knew he had the gun in the
apartment “the whole time.” He said that he told Ms. Hamilton, who was sitting on the
couch, to move, and he “grabbed the gun under” her. Petitioner said that he confessed
because the police had “the gun and the body.” Id.

        Dr. Steven Cogswell, the deputy chief medical examiner in Knoxville in July 2013,
performed an autopsy on the victim’s body. Dr. Cogswell said he found no “defensive
injuries,” such as bruises, cuts, or scrapes to his forearms or hands, to indicate that the
victim had engaged in a fist fight. He found a gunshot wound to the victim’s upper lip and
opined that the victim was “in the upright position” when he received the gunshot wound
to the face. Dr. Cogswell found three entrance gunshot wounds and one exit wound in the
victim’s back, including one gunshot that entered the back of the victim’s head. Because
of the absence of soot or stippling, Dr. Cogswell opined that the distance from where the
shots were fired to the victim was greater than three feet. One of the bullets struck the
victim’s liver and heart, and another went into his brain. Because of the amount of blood
in the abdomen, Dr. Cogswell believed the gunshot wound to the head was the last to occur.
Id. at *7.

        Petitioner testified that, in July 2013, he was nineteen years old and that he had
grown up in Chattanooga. After moving to Knoxville, he stayed at Ms. Locklin’s house
for a few of days but left because the house was too crowded. He asked Ms. Hamilton if
he could stay with her, and she agreed. On the afternoon of July 3, Petitioner received a
call on his cellular telephone from Ms. Williams who asked if Ms. Hamilton “was around
a guy named Sean.” Because the volume on Petitioner’s telephone was “turned all the way
up,” the victim heard the question and responded, “That’s me.” Ms. Williams said, “Baby,
he raped me. . . . Sean raped me, baby.” Ms. Hamilton and the victim said Ms. Williams
was lying. Id. at *8-*9.



                                              4
        Ms. Hamilton and the victim then left the apartment for a short time. When they
returned, the victim went into the bedroom. Petitioner said that he “was high,” had “a lot
of emotions running through” him, and was confused. When the victim came back into
the living room, Petitioner called Ms. Locklin who confirmed that the rapist was someone
named “Sean.” Petitioner said that the victim asked, “You want some bull[***]t,” and then
walked into the bedroom. Petitioner said that the victim was “rude” and was “being an
[***]hole.” Petitioner said that, at that time, “it was just so much confusion and upset, and
emotions is running through me. I can’t really explain it. It was just—it felt—I just felt
like I was being tore, pulled different ways.” Id. at *9.

        Petitioner said that he was “upset” with the victim. Ms. Hamilton told Petitioner to
leave, and she walked into the bedroom. Petitioner said that his toothbrush and toothpaste
were in the bathroom and that he thought Ms. Hamilton was “fixing to get my stuff.” Id.
at *10.

       Rather than leaving, Petitioner retrieved the gun from under the couch cushion and
walked just past the doorway into the bedroom. The victim was standing near the closet
by the window, and Petitioner began shooting, firing four or five shots. Petitioner said that
one bullet hit the victim’s cheek. He said the other bullets hit the victim in the back and
that he fell. Ms. Hamilton locked herself in the bathroom and Petitioner left. He said that
he ran to a nearby apartment building. He was sitting in the stairwell when Officer Heitz
found him. Petitioner said that he was talking to his mother on his phone and
acknowledged telling his mother, “I’ve got to go. They got me.” His .357 revolver was in
his pocket when he was arrested. Id.

        Petitioner conceded that he told Investigator McLeod that he was not involved in
the shooting, but later told Investigator McLeod that he took the gun from the victim. He
testified that he and the victim did not fight. Petitioner acknowledged that he shot the
victim in the face, in his back, and in the back of his head. He also acknowledged that the
victim was unarmed and that he had lied to police. Petitioner claimed that he did not intend
to kill the victim but that he was upset and shot the victim because “[h]e raped my girl.”
Id.

      Based upon the foregoing, the jury found [Petitioner] guilty of the first degree
premeditated murder of the victim, and he was sentenced to life imprisonment. Id. at *11.

                            Post-Conviction Petition and Order

       Petitioner filed a timely pro se post-conviction petition and a subsequent amended
petition through counsel, arguing in part that trial counsel was ineffective for failing to

                                             5
“focus[] the defense argument entirely on the victim’s provocative response to
[P]etitioner’s inquiry” whether the victim raped Petitioner’s girlfriend. He argued that trial
counsel “would have been aware that the defense would not, in this case, have any basis in
evidence to credibly contest the facts that [P]etitioner shot the victim, that the victim was
unarmed, and that [P]etitioner shot the victim in the back[.]” Thus, Petitioner contended,
the only defense strategy available was to argue that there was “adequate provocation” to
support a verdict of voluntary manslaughter.

       In a written order, the post-conviction court stated that the parties agreed to submit
“the technical record” as the body of proof in lieu of a post-conviction hearing. The post-
conviction court found that Ms. Hamilton testified that, on the day of the shooting,
Petitioner confronted the victim with the rape allegation and the victim denied it. Ms.
Hamilton then told Petitioner to leave the house, and instead, Petitioner followed the victim
into the bedroom and shot him. Ms. Hamilton “did not describe any other aggressive acts
or words by the victim.” The post-conviction court stated that trial counsel “focused on
the phone call which occurred before the shooting where [P]etitioner was told that the
victim raped his girlfriend.” The court concluded that “[t]his was a reasonable line of
questioning supporting the defense strategy.” Trial counsel also asked Ms. Hamilton if
there was a physical or verbal confrontation between Petitioner and the victim, and Ms.
Hamilton denied that either occurred. Trial counsel “attacked [ ] Ms. Hamilton’s credibility
in terms of her close relationship with the victim and animosity toward [P]etitioner.” The
post-conviction court found that trial counsel questioned detectives about Petitioner’s
statement to police regarding an altercation between Petitioner and the victim and that trial
counsel established during cross-examination that “Petitioner had been told about the
alleged rape of his girlfriend by the victim.”

       The post-conviction court noted that, at trial, Petitioner testified that he did not
believe Ms. Williams when she first told him she had been raped. Petitioner also testified
that he told police he had an altercation with the victim but then testified that “there was
no fight.” Petitioner stated at trial that “he lied to police that the victim had a gun” and
said that the victim was “rude” and “was being an [***]hole.” The post-conviction court
noted that Petitioner testified at trial that,

       in response, he was “upset” and felt “just so much confusion and upset, and
       emotions . . . . I just felt like I was being tore [sic], pulled different ways.”
       When asked what was going through his mind when he shot the victim,
       [P]etitioner stated, “I can’t tell you. . . . Just upset, that he raped my girl.”
       At no point did [P]etitioner testify that the victim provoked him in any way.




                                              6
        The post-conviction court concluded that Petitioner presented no proof “that could
possibly support a voluntary manslaughter argument.” The post-conviction court also
concluded that, even if there was a “stronger” defense available, Petitioner has not
established that trial counsel’s defense strategy prejudiced him. The post-conviction court
stated that

       Petitioner gave testimony on both direct examination by trial counsel . . . and
       cross[-]examination by the [S]tate . . . about the events relating to his learning
       of his girlfriend’s allegations against the victim; the victim’s response when
       questioned about the allegations; and the immediate actions taken by
       [P]etitioner. Thus, the jury was able to hear the evidence related to
       Petitioner’s preferred defense strategy and weigh it accordingly. That trial
       counsel did not make this the crux of the defense strategy does not suffice to
       undermine confidence in the outcome.

       The post-conviction court denied the petition, and Petitioner now timely appeals.

                                           Analysis

       Petitioner argues that, because the evidence did not support the theories of self-
defense, insanity, inability to premeditate, accident, or mistaken identity, trial counsel was
deficient for failing to focus solely on the theory of voluntary manslaughter. The State
responds that Petitioner has not established prejudice because the evidence did not support
a voluntary manslaughter conviction and overwhelmingly supported his conviction for first
degree premeditated murder.

        In order to prevail on a petition for post-conviction relief, a petitioner must prove
all factual allegations by clear and convincing evidence. Jaco v. State, 120 S.W.3d 828,
830 (Tenn. 2003). Post-conviction relief cases often present mixed questions of law and
fact. See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001). Appellate courts are bound by
the post-conviction court’s factual findings unless the evidence preponderates against such
findings. Kendrick v. State, 454 S.W.3d 450, 457 (Tenn. 2015). When reviewing the post-
conviction court’s factual findings, this court does not reweigh the evidence or substitute
its own inferences for those drawn by the post-conviction court. Id.; Fields, 40 S.W.3d at
456 (citing Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997)). Additionally, “questions
concerning the credibility of the witnesses, the weight and value to be given their
testimony, and the factual issues raised by the evidence are to be resolved by the [post-
conviction court].” Fields, 40 S.W.3d at 456 (citing Henley, 960 S.W.2d at 579); see also
Kendrick, 454 S.W.3d at 457. The trial court’s conclusions of law and application of the



                                               7
law to factual findings are reviewed de novo with no presumption of correctness. Kendrick,
454 S.W.3d at 457.

         The right to effective assistance of counsel is safeguarded by the Constitutions of
both the United States and the State of Tennessee. U.S. Const. amend. VI; Tenn. Const.
art. I, § 9. In order to receive post-conviction relief for ineffective assistance of counsel, a
petitioner must prove: (1) that counsel’s performance was deficient; and (2) that the
deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984);
see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (stating that the same
standard for ineffective assistance of counsel applies in both federal and Tennessee cases).
Both factors must be proven in order for the court to grant post-conviction relief.
Strickland, 466 U.S. at 687; Henley, 960 S.W.2d at 580; Goad v. State, 938 S.W.2d 363,
370 (Tenn. 1996). Accordingly, if we determine that either factor is not satisfied, there is
no need to consider the other factor. Finch v. State, 226 S.W.3d 307, 316 (Tenn. 2007)
(citing Carpenter v. State, 126 S.W.3d 879, 886 (Tenn. 2004)). Additionally, review of
counsel’s performance “requires that every effort be made to eliminate the distorting
effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and
to evaluate the conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at
689; see also Henley, 960 S.W.2d at 579. We will not second-guess a reasonable trial
strategy, and we will not grant relief based on a sound, yet ultimately unsuccessful, tactical
decision. Granderson v. State, 197 S.W.3d 782, 790 (Tenn. Crim. App. 2006).

        As to the first prong of the Strickland analysis, “counsel’s performance is effective
if the advice given or the services rendered are within the range of competence demanded
of attorneys in criminal cases.” Henley, 960 S.W.2d at 579 (citing Baxter v. Rose, 523
S.W.2d 930, 936 (Tenn. 1975)); see also Goad, 938 S.W.2d at 369. In order to prove that
counsel was deficient, the petitioner must demonstrate “that counsel’s acts or omissions
were so serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688); see
also Baxter, 523 S.W.2d at 936.

        Even if counsel’s performance is deficient, the deficiency must have resulted in
prejudice to the defense. Goad, 938 S.W.2d at 370. Therefore, under the second prong of
the Strickland analysis, the petitioner “must show that there is a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in
the outcome.” Id. (quoting Strickland, 466 U.S. at 694) (internal quotation marks omitted).




                                               8
       Here, there is nothing in the record on post-conviction or in the direct appeal to
explain what defense theory trial counsel argued.1 Petitioner waived his right to a post-
conviction hearing and submitted his petition on the record, so trial counsel did not testify
at a post-conviction hearing as to his trial strategy. Moreover, the transcripts from trial did
not include the opening or closing arguments, and the jury was not instructed on self-
defense. Thus, Petitioner has not established deficient performance for failing to solely
argue voluntary manslaughter because he has not established what trial counsel argued at
all.

        Moreover, both Petitioner and Ms. Hamilton testified that, prior to the shooting,
there was no altercation between Petitioner and the victim and that the victim did not have
a weapon. Ms. Hamilton testified that Petitioner simply followed her to the bedroom and
began firing at the victim. Evidence was presented that Petitioner knew of the allegations
that the victim raped his girlfriend, and the jury was instructed on voluntary manslaughter.
Thus, the jury had the option to consider voluntary manslaughter based on the alleged rape
of Petitioner’s girlfriend. The jury found sufficient evidence to convict Petitioner for first
degree premeditated murder, and the evidence overwhelmingly supported Petitioner’s
conviction. As post-conviction counsel stated in his brief on appeal:

                In the present case, the trial evidence was undisputed that [Petitioner]
        shot and killed the victim, who was unarmed. It would be undisputed that
        [Petitioner] specifically retrieved his .357 revolver, from under a couch
        cushion where it had been placed, and walked to a different room inside the
        apartment carrying that loaded revolver. There he saw the unarmed victim,
        who was standing inside [the victim’s] bedroom near a window. . . .
        [Petitioner], who had been asked by Ms. Ms. Hamilton to leave the
        apartment, and could have easily left the apartment, decided instead to go to
        the bedroom and shoot the unarmed victim four or five times. Shot him
        straight in his face. Then shot him more in his head and back. Then

        1
            The only reference to a defense strategy that this court could glean was from the direct appeal
opinion:

                [Petitioner] does not dispute that he shot the victim. He contends, however, that
        he did not possess the requisite intent to commit first degree murder, asserting that he was
        under the influence of marijuana. He maintains that Hamilton testified about his “non-
        responsive nature . . . after he heard that his girlfriend had been raped” by the victim, which
        he argues supports his theory that he was under the influence at the time of the shooting.

Jabari Reynolds, 2017 WL 936521, at *18. It is unclear from the record if trial counsel argued intoxication
at trial, or if it was raised only on direct appeal as a sufficiency argument.


                                                      9
      [Petitioner] left the apartment and was arrested that same evening. And,
      knowing that he had been identified as the shooter and had the murder
      weapon recovered from his actual possession, he decided to try to protect
      himself from what he understood would be criminal consequences for his
      conduct, by crafting a false story to tell Investigator McLeod.

             ....

             [Petitioner] did it. He had motive to do it. He knew what he was
      doing and he knew why. It was not an accidental shooting. He shot the
      victim right in his face and then shot him some more in his head and back.
      Emptying all but one round from [Petitioner]’s own revolver. He took that
      murder weapon with him when he left. He had it when he got arrested. And
      then he intentionally lied to investigators in order to mitigate what he knew
      could be serious legal consequences. He made up a story which he thought
      might create a legal defense for himself, that very evening.

See Jabari Reynolds, 2017 WL 936521, at *1-11. Petitioner has presented no evidence
that trial counsel’s placing a stronger emphasis on a voluntary manslaughter theory would
have changed the outcome of the trial; thus, he has not established any prejudice. See
Michael F. Maraschiello v. State, No. M2019-01287-CCA-R3-PC, 2020 WL 7090200, at
*14 (Tenn. Crim. App. Dec. 4, 2020) (finding no prejudice because the “proof at trial
overwhelmingly established premeditation, so it would have been both irrational and
unreasonable for trial counsel to pursue a theory that the murder
was voluntary manslaughter”), perm. app. denied (Tenn. Apr. 7, 2021); Goad, 938 S.W.2d
at 370. Petitioner is not entitled to relief.

                                      Conclusion

      For the foregoing reasons, the judgment of the post-conviction court is affirmed.



                                            ____________________________________
                                            ROBERT L. HOLLOWAY, JR., JUDGE




                                           10